Citation Nr: 1614814	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Propriety of the reduction of the 30 percent rating for chronic left upper back and left shoulder (non-dominant) strain to 20 percent disabling.

2. Entitlement to an increased disability rating in excess of 30 percent disabling for chronic left upper back and left shoulder (non-dominant) strain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from October 1990 to March 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The September 2007 rating decision decreased the rating from 30 percent disabling to 20 percent disabling, effective January 1, 2008.

In a June 1992 rating decision, service connection for chronic left upper back and left shoulder (non-dominant) strain was granted at 10 percent disabling, effective March 5, 1991. A rating decision in February 1993 increased the rating from 10 percent, disabling effective March 5, 1991, to 20 percent disabling, effective June 23, 1992. In a February 1996 rating decision, the claim was increased from 20 percent disabling to 30 percent disabling, effective November 27, 1995. However, the Veteran timely appealed the effective date of the 30 percent rating, and in December 1997, the Board issued a decision, granting an earlier effective date of 30 percent, effective September 30, 1994. In April 2004, the Veteran requested an increased rating in excess of 30 percent disabling for chronic left upper back and left shoulder (non-dominant) strain, and in July 2004, a rating decision denied the increased rating and continued the rating at 30 percent disabling. The Veteran did not timely file an appeal of this rating decision. Instead, this instant claim arises from a February 2007 claim for an increased rating in excess of 30 percent disabling for chronic left upper back and left shoulder (non-dominant) strain.

In February 2009, the Veteran testified during a hearing before RO personnel. A transcript is associated with the claims file.

In March 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in Waco, Texas. Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. A transcript of the hearing is associated with the claims file.

In June 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC) concerning the propriety of the reduction of the 30 percent rating for the chronic left upper back and left shoulder strain. See Manlincon v. West, 12 Vet. App. 238 (1999). In conjunction, the Board found that adjudication of the matter for an increased rating for chronic left upper back and left shoulder strain must be deferred pending resolution of the claim of restoration of a 30 percent rating for chronic left upper back and left shoulder strain. In accordance with the remand directives, the RO issued an SOC concerning the propriety of the reduction in August 2014, and in August 2015, after additional evidence was added to the record, the RO issued an SSOC concerning both the reduction and the increased rating issues. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The Board notes that a rating decision claim is separate and distinct from an increased rating claim. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated. Dofflemyer, 2 Vet. App. at 281-82. Consequently, the Board finds that remand of the increased rating claim does not preclude adjudication of the reduction claim properly before the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by
the Veteran or reasonably raised by the record, is not a separate "claim" for
benefits, but rather, can be part of a claim for increased compensation. Rice v
Shinseki, 22 Vet App 447, 453 54 (2009). The Board notes that in a December 2015 affidavit, the Veteran stated that in February 2015 he was forced to retire. Hence, in light of the holding in Rice, the Veteran's claim for an increased disability rating for service-connected percent disabling for chronic left upper back and left shoulder (non-dominant) strain has been characterized to include a claim for entitlement to TDIU.

The Board has reviewed the electronic record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased disability rating in excess of 30 percent disabling for chronic left upper back and left shoulder (non-dominant) strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service-connected chronic left upper back and left shoulder (non-dominant) strain was rated at 30 percent disabling for more than five years when the RO reduced the rating to 20 percent. 

2. The RO's September 2007 decision reducing the Veteran's chronic left upper back and left shoulder (non-dominant) strain disability rating was made based on examinations without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior VA examinations. The RO also did not review the entire medical history of the Veteran's chronic left upper back and left shoulder (non-dominant) strain disability.





CONCLUSION OF LAW

The September 2007 rating decision reducing the Veteran's chronic left upper back and left shoulder (non-dominant) strain disability rating from 30 percent to 20 percent disabling is void ab initio. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

II. Governing law and regulations

The law provides that where a rating decision was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2014). When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). These provisions impose a clear requirement that VA rating reduction be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594. Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344. The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a). It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Id. Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Id. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Id. 

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years. Greyzck, 12 Vet. App. at 292. It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio. See Greyzck , 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. at 595. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).

III. Analysis

Following a review of the record, the Board finds that the rating reduction for the Veteran's chronic left upper back and left shoulder (non-dominant) strain from 30 percent to 20 percent, effective January 1, 2008, was improper, and that restoration is warranted. Specifically, the Board finds that the RO improperly reduced the rating without a determination as to whether there was actually any improvement under the ordinary conditions of life.

Initially, because the RO's action reduced the Veteran's combined disability rating from 30 percent to 20 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply. Here, the RO complied with those requirements by issuing a June 2007 rating decision notifying the Veteran of the proposed decrease to 20 percent and a July 2007 notification letter informing the Veteran of the proposed reduction. The Veteran was then afforded 60 days to respond. Thereafter, the RO promulgated a rating decision in September 2007, implementing the proposed reduction, effective January 1, 2008. As the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed, no further discussion in this regard is necessary.

Yet, the question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction. The Board finds that the RO improperly reduced the Veteran's the chronic left upper back and left shoulder (non-dominant) strain disability rating based without a determination as to whether there was actually any improvement, to include whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. 413; 38 C.F.R. §§ 3.344(a), 4.1, 4.2, 4.10 (2014).

The Board first notes that, the greater protections, set forth in 38 C.F.R. § 3.344(a), apply in this case. In a decision dated November 1997, the Board assigned a 30 percent rating to the Veteran's service-connected chronic left upper back and left shoulder (non-dominant) strain, with an effective date of September 30, 1994. A September 1998 rating decision assigned the 30 percent rating, effective September 30, 1994, in accordance with the Board's decision, and in July 2004, the RO continued the 30 percent rating. Therefore, the greater protections, set forth in 38 C.F.R. § 3.344(a), apply in this case because the 30 percent disability rating was in effect for five or more years at the time of the reduction. Thus, the provisions of 38 C.F.R. § 3.344(a) apply and provide that illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

The Board finds that the RO in this case reduced a rating without observance of the law, and therefore, its action was without authority and the reduction is void ab initio.

The RO weighed the results of VA examinations dated July 2006, March 2007, February 2009, June 2009, September 2009, June 2011, and August 2013. The RO also noted the following evidence of record: February 2009 personal hearing transcript; November 2006 private medical records from Dr. J.D.S., D.O.; January 2009, August 2011, and August 2014 private medical records from Dr. T.M., M.D.; December 2009 to July 2013 private clinical records from Dr. W.S., D.O.; lay statements dated February 2007, August 2008, May 2011, and February 2012; and VA treatment records from February 2005 to May 2015. However, the RO did not apply 38 C.F.R. § 3.344(a) because the RO did not indicate that it had reviewed the entire recorded history of the disability, to include the entire medical history of the claim and the March 2014 hearing transcript, when they determined that the evidence reflected an actual change in the disability.

Furthermore, in making its decision, the RO noted the aforementioned evidence of record, but relied on the results of the VA examinations without a finding that the Veteran's ability to function under the ordinary conditions of work and life have improved. The RO noted that the July 2006 and March 2007 VA examinations indicate that the Veteran no longer met the criteria for a 30 percent rating, because the results show 0-90 out of 180 degrees of flexion and abduction of the left shoulder, which is shoulder level, and meets the criteria for a 20 percent disability rating. However, the June 2009 examination did not accomplish range of motion testing because the Veteran avoided left shoulder movements and reported no use of the left arm due to pain. Furthermore, the September 2009 VA examination showed range of motion at that time was 0-10 degrees flexion and 0-20 degrees abduction, yet the RO stated that its decision to reduce the disability rating was based on the fact that all subsequent exams showed greater range of motion, with the June 2011 examination revealing flexion from 0-90 degrees, abduction 0-90, internal rotation 0-90 and external rotation 0-40, and the August 2013 VA examination revealing flexion 0-90 degrees and abduction 0-60 degrees. After a review of the examinations, the RO concluded that a higher evaluation of 30 percent is not warranted because arm motion is not limited to 25 degrees from the side. 

However, most crucially, despite the medical indications of improvement of disability, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved.
In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work. Faust, 13 Vet. App. 342; Brown, 5 Vet. App. 413. In this case, no such determination was ever made by a VA examiner or by the RO. Instead, evidence suggests that the Veteran's symptoms have remained present, and that the Veteran's ability to function under the ordinary conditions of work and life has continued to be affected, with the Veteran having to adapt his life to his disability.

Private treatment records, VA treatment records, and assertions by the Veteran at each VA examination indicate continued flare ups, pain, and functional loss under the ordinary conditions of work and life. Notably, at the March 2007 VA examination, the examiner reported that the Veteran was experiencing pain at rest. Additionally, the March 2007 examiner noted the Veteran was "adversely affected on his job on the occasions he is required to do pulling motions in which his shoulder severely limits him. On occasion, he is required to do a holding motion and his shoulder limit him." 

Furthermore, at the February 2009 hearing before RO personnel, the Veteran stated that he can no longer lift his left arm, it hurts all of the time, and that when he uses his arm it tires out quickly. He noted that he has had to change the way he carries his weight due to his pain, and that it has altered the way he drives, with his right hand doing all of the turning and his ability to turn his neck impaired. The Veteran also indicated that his walking has been affected, requiring his thumb to be placed inside his packet so that his arm does not move while he is walking, and that he cannot use his left hand to hold anything or type. His testimony is consistent with the results of the June 2009 VA examination, with the Veteran reporting that he cannot move or use his left arm due to pain and with the Veteran unable to perform the range of motion testing.

At the March 2014 hearing, the Veteran explained that the range of motion depends on his pain management treatment and medication, and varies daily. He explained, however, through his representative, that his disability affects his ability to perform at work, driving, and a daily function. The Veteran clarified in detail the difficulties he has getting dressed in the morning and how his disability has forced him to adapt.

Last, in a December 2015 affidavit, the Veteran stated that he cannot raise his left hand, forearm, and upper arm from his side to any degree. He noted that even after his employer adapted his job to avoid lifting or reaching overhead, he was still forced to retire in February 2015 due to his extreme inability to use both hands, pain, and medical absences. In fact, he described the pain as causing his to be unable to focus on simple tasks long enough to complete them.

Therefore, in addition to there being no determination that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work, evidence in this case suggests that the Veteran's symptoms have remained present and that the Veteran's ability to function under the ordinary conditions of work and life continues to be affected. Faust, 13 Vet. App. 342; Brown, 5 Vet. App. 413. Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced. The failure to comply with the foregoing requirements renders the reduction from 30 percent to 20 percent void ab initio. Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer, 2 Vet. App. 277. Therefore, where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. 589. That action is required in the instant case. Accordingly, the previously assigned 30 percent rating for the Veteran's service-connected chronic left upper back and left shoulder (non-dominant) strain disability is restored as of the date of reduction on January 1, 2008.


ORDER

Entitlement to restoration of the 30 percent disability rating for chronic left upper back and left shoulder (non-dominant) strain disability is granted, effective January 1, 2008.


REMAND

I.  Entitlement to an increased disability rating in excess of 30 percent disabling for chronic left upper back and left shoulder (non-dominant) strain

The Veteran seeks an increased disability rating in excess of 30 percent disabling for his service-connected chronic left upper back and left shoulder (non-dominant) strain. The Veteran's disability was service connected in June 1992, and this appeal arises from a February 2007 claim for an increased rating in excess of 30 percent disabling. 

The Veteran has undergone numerous VA examinations, yet continues to claim worsening of condition. The Veteran was last afforded a VA examination in August 2013. However, at the March 2014 hearing, the Veteran requested a new VA examination. The Veteran testified that his condition has worsened since the last examination, making the examination outdated, and that he believes the examination was inadequate. The Veteran contends that the VA examiner did not review his c-file, and therefore, did not note the history of the disability or take into consideration the treatments for which the Veteran is undergoing that may affect his current range of motion. Furthermore, in a December 2015 affidavit, the Veteran asserts that his condition has worsened, and describes his increased symptomatology and decreased daily functioning. 

While the Veteran is currently rated under Diagnostic Code 5301, which allows for the maximum compensable rating of 30 percent for the non-dominant shoulder girdle and arm, a determination can still be made as to whether any such complications may be entitled to separate compensation, or whether additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. Examples of alternative ratings under different Diagnostic Codes that may be applicable are, but are not limited to, an additional muscle group under 38 C.F.R. § 4.73, scars associated with his injury under 38 C.F.R. § 4.118, neurologic abnormalities affecting the Veteran's left arm under 38 C.F.R. § 4.124a, or ankylosis of the shoulder or impairment of the humerus under 38 C.F.R. § 4.71a.

Therefore, considering the Veteran's contentions, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his service-connected chronic left upper back and left shoulder (non-dominant) strain. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Francisco v. Brown, 7 Vet. App. 55 (1994) (noting that where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy). 

In addition, it appears that the Veteran receives ongoing VA and private medical treatment, and therefore, the Board also remands this issue to obtain any outstanding VA or private medical treatment records relevant to this claim. Because such treatment records would include evidence pertinent to this claim, on remand it is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II.  Entitlement to TDIU 

Also in the December 2015 affidavit, the Veteran has attributed his inability to work, and his forced retirement, to his service-connected chronic left upper back and left shoulder (non-dominant) strain. He noted that his extreme inability to use both hands, pain, and medical absences resulted in his unemployment.

As noted in the Introduction, a request for TDIU, even when expressly raised by a Veteran as in this case, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).Hence, the Veteran's claim for an increased disability rating for service-connected chronic left upper back and left shoulder (non-dominant) strain includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015).

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. Service connection has been established for multiple disabilities in this case.
Although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Additionally, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Moreover, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability). In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities. Therefore, upon remand, a new VA examination for increased rating shall also address the Veteran's ability to retain or maintain gainful employment in regards to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

3. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected chronic left upper back and left shoulder (non-dominant) strain. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner is to describe the Veteran's symptoms and range of motion, and note the impact, if any, of the Veteran's disorder on his functioning. The examiner is to provide information concerning the functional impairment that results from the service-connected disability which may affect the Veteran's ability to function and perform tasks, to include any functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered. All lay and medical evidence should be considered. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4. Thereafter, if there is evidence of unemployability due solely to service-connected disability, and the claim is not granted, then the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU.

5. Then, readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), to include a review of all lay statements and new medical evidence, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


